                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 ROBERT HUTCHISON,

               Plaintiff,

               v.                                           Case No. 18-2447

 CENTRAL CREDIT SERVICES, LLC,

               Defendant.


                                  MEMORANDUM AND ORDER

       This matter comes before the court upon plaintiff Robert Hutchison’s Motion to Remand to State

Court (Doc. 8).

       Federal courts are courts of limited jurisdiction and may only exercise jurisdiction when

specifically authorized to do so. Castaneda v. I.N.S., 23 F.3d 1576,1580 (10th Cir. 1994). “If at any

time before final judgment it appears that the district court lacks subject matter jurisdiction, the case

shall be remanded.” 28 U.S.C. § 1447. Defendant Central Credit Services, LLC removed this case from

Johnson County District Court, and therefore bears the burden to show that federal jurisdiction is

appropriate. See Vandeventer v. Guimond, 494 F. Supp. 2d 1255, 1259 (D. Kan. 2007). There is a

presumption against federal jurisdiction that requires remand in cases where jurisdiction is not apparent.

Id. at 1560.

       Plaintiff filed this case claiming three violations of the Kansas Consumer Protection Act,

(“KCPA”), K.S.A. §§ 50-623–50-643. Defendant removed this case pursuant to 28 U.S.C. § 1332, based

on diversity jurisdiction, claiming that the amount in controversy exceeded $75,000 and that the parties

are completely diverse. (Doc. 1.) In plaintiff’s Motion to Remand, he states that he seeks $20,000 per

violation of the KCPA totaling $60,000. Based on plaintiff’s motion, defendant filed a Notice of Non-



                                                   -1-
Opposition to Motion to Remand (Doc. 10). Defendant states that because plaintiff’s claims are limited

to $60,000, and the amount in controversy does not exceed $75,000, defendant does not oppose remand

to state court.

        IT IS THEREFORE ORDERED that plaintiff’s Motion to Remand to State Court (Doc. 8) is

granted. This case shall be remanded to the District Court of Johnson County.

        Dated October 9, 2018, at Kansas City, Kansas.


                                                   s/ Carlos Murguia
                                                   CARLOS MURGUIA
                                                   United States District Judge




                                                 -2-
